RE:NN, Inc. 2000 Waters Edge Drive Johnson City, TN37604 FOR FURTHER INFORMATION: AT THE COMPANY AT FINANCIAL RELATIONS BOARD Will Kelly Marilynn Meek Vice President and Chief Administrative Officer (General info) (423) 743-9151 (212) 827-3773 FOR IMMEDIATE RELEASE March 31, NN, INC. REPORTS 2 · Forecasting revenues of $315 million to $335 million for 2010, representing growth of approximately 25% over 2009. · Anticipate capital expenditures of $16.7 million in 2010 to support growth initiatives, mainly at the Precision Metal Components Division. Johnson City, Tenn, March 31, 2010 – NN, Inc. (Nasdaq: NNBR) today reported its financial results for the fourth quarter and year ended December 31, 2009.Net sales for the fourth quarter of 2009 were $78.3 million, up $2.1 million or 2.7% from $76.2 million for the same period of 2008. Approximately $1.5 million of the increase was due to increased sales volumes associated with increased global automotive and industrial demand.Foreign currency translation had an additional positive impact of $4.3 million.These increases were partially offset by unfavorable mix issues of $3.0 million and the pass through of approximately $0.7 million in reduced raw material costs. Net loss for the fourth quarter of 2009 was $3.4 million or $(0.21) per diluted share compared to a net loss of $34.9 million or $(2.14) per diluted share for the fourth quarter of 2008.The results for the fourth quarter of 2008 included $32.2 million, or $1.98 per diluted share in after-tax non-operating charges.Excluding these charges, net loss would have been $2.6 million, or $(0.16) per diluted share.The results for the fourth quarter of 2009 included non-operating charges of $1.5 million net of tax, or $0.09 per diluted share.Excluding these charges, the net loss would have been $1.9 million or $(0.12) per diluted share.These charges were composed of: · restructuring and impairment charges of $0.2 million pre-tax and after-tax, or $0.01 per diluted share; · accelerated depreciation for assets no longer in use (included in depreciation and amortization) of $0.3 million pre-tax and after-tax, or $0.02 per diluted share; · an adjustment to the deferred tax valuation allowance resulting in a negative after-tax impact of $0.9 million or $0.06 per diluted share. Net sales for the full year were $259.4 million, down $165.5 million or 38.9% compared to $424.8 million for the full year of 2008.Reduced demand for the Company’s products due to the global recession accounted for approximately $155.8 million of the decrease.Foreign currency translation had a negative impact of $8.3 million and the negative effect of the pass through of reduced raw material cost of $1.4 million accounted for the remainder of the difference. Net loss for the full year of 2009 was $35.3 million, or $(2.17) per diluted share compared to a net loss of $17.6 million, or $(1.11) per diluted share for the comparable period last year.Excluding non-operating items, net income was $10.5 million, or $0.66 per diluted share in 2008.Net loss for the full year of 2009, excluding non-operating items, was $23.3 million, or $(1.43) per diluted share.These charges were composed of: · restructuring and impairment charges of $5.0 million pre-tax, $4.0 million after-tax, or $0.24 per diluted share; · accelerated depreciation for assets no longer in use (included in depreciation and amortization) of $0.3 million pre-tax and after-tax, or $0.02 per diluted share; · an adjustment to deferred tax assets resulting in a negative after-tax impact of $7.1 million or $0.44 per diluted share; · write –off of capitalized loan costs of $0.6 million pre-tax and after-tax, or $0.04 per diluted share. As a percentage of net sales, cost of products sold was 84.7% in the fourth quarter of 2009 compared to 88.1% in the fourth quarter of 2008.The improvement in margin was due to permanent reductions in production costs from plant closings and lower labor and discretionary spending.For the full year 2009 and 2008, cost of products sold as a percentage of net sales was 90.8% and 81.1%, respectively reflecting the deleveraging impact of the sudden reduction in revenue that began in the fourth quarter of 2008. James H.
